Citation Nr: 0527584	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision in which the RO denied service connection for 
hearing loss (claimed as affecting both ears), and for 
tinnitus.  In November 2001, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued in January 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2002.  

In its November 2002 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2003, Counsel for the VA Secretary and the veteran 
filed a Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).  In an Order dated later in October 2003, the 
Court granted the Joint Motion, vacating the November 2002 
Board decision and remanding the matters to the Board for 
further proceedings consistent with the Joint Motion.  

In February 2004, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of service connection for 
bilateral hearing loss, and for tinnitus (as reflected in a 
May 2005 supplemental SOC (SSOC)), and returned these matters 
to the Board.


FINDINGS OF FACT

1.	All notification and development action needed to 
adjudicate each claim on appeal has been accomplished.

2.	The veteran allegation of excessive noise exposure from 
gunfire during his active duty service from May 1968 to April 
1970 is consistent with his military occupational specialty 
as a light weapons infantryman.  

3.	The most persuasive medical evidence on the matter of 
whether there is a medical nexus between current bilateral 
hearing loss and tinnitus, and military service, tends to 
support the veteran's claims.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

2.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate each claim has been 
accomplished.

II.	Background

The veteran's DD-214 reflects that he served on active duty 
from May 1968 to April 1970, and that his military 
occupational specialty was light weapons infantryman.  The 
veteran's duty assignment was listed as the 1st Battalion of 
the 54th Infantry, with the United States Army Europe 
(USAREUR).  Also noted was his receipt of the sharpshooter M-
14 badge.  

The report of the veteran's service entrance examination 
indicates that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
--
0
LEFT
-5
-5
-5
--
-10

(There were no findings with respect to either ear at the 
frequency of 3000 Hertz (Hz).)

The veteran's service medical records (SMRs) further reflect 
that at separation, audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
-5
0
0
--
0

(There were no findings with respect to either ear at the 
frequency of 3000 Hz.)

Records from a company at which the veteran was employed 
following his service discharged, dated from July 1974 to 
August 1982, include a May 1976 memorandum indicating that 
the veteran was enrolled in a hearing conservation program as 
a result of recent audiological test results that had 
established that his hearing was not within limits that were 
deemed acceptable.  Also noted was that it was recommended 
that the veteran take extra precautions concerning noise 
exposure, and that he should be conscientious in the wearing 
of hearing protection.  (The results of audiological 
evaluations conducted in 1976 and 1981, are not presented in 
adequate detail to warrant consideration in regard to the 
present claim.)  An August 1982 report of an audiological 
evaluation conducted by the veteran's employer, revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
35
45
LEFT
10
20
30
40
55

Treatment records from Dr. L. Danna, dated from January 1993 
to November 2003, note an ongoing assessment of moderate to 
severe bilateral sensorineural hearing loss, and that the 
veteran regularly utilized hearing aids to address this 
problem.    

Records from physicians L. Mickey and W. Barham, dated from 
January 1993 to August 1997, include a January 1993 report 
from Dr. Mickey that notes that the veteran suffered from 
severe sensorineural hearing loss, and that it was 
recommended that he undergo a hearing aid placement.  A July 
1997 report from Dr. Barham notes that the veteran presented 
with blockage of his right ear, and difficulty with his 
hearing aid due to cerumen build-up; the diagnosis was 
cerumen impaction, and the veteran at that time underwent a 
cerumen suction procedure.  

In his July 2001 statement, the veteran alleged that he 
experienced hearing loss in service while stationed at Fort 
Polk and at firing ranges in Germany, as a result of 
repeatedly firing rifles, pistols, and other light weapons, 
all without proper hearing protection.  The veteran recalled 
that after time spent on the firing range his ears would 
start hurting, and he would use filters from cigarettes in 
order to plug his ears.  He stated that at times during 
service he could hardly hear, and his ears would ring for 2 
to 3 days after having worked on a firing range.  

In its October 2001 decision, the RO denied service 
connection for hearing loss and for tinnitus.  The veteran 
thereafter perfected an appeal of these denials.  In a 
statement accompanying his February 2002 substantive appeal, 
the veteran related that the 1974 hearing test administered 
by his employer was the first time that his ears had been 
tested since leaving the military.  The veteran further noted 
that during service he had fired several different types of 
weapons during training exercises while stationed with an 
infantry unit, including pistols, rifles, and a grenade 
launcher.  He also again noted that he had participated in 
numerous firing range details, each often lasting for periods 
of several hours at a time.  He stated that proper ear 
protection was not available.  

In his November 2003 letter, Dr. Danna stated that he had 
evaluated the veteran for a hearing problem, and that it was 
his opinion that the veteran's hearing problem was as likely 
as not caused by his exposure to gunfire during his military 
service.  

The report of a September 2004 VA examination conducted by an 
audiologist, notes the veteran's complaint of poor hearing in 
both ears, with ringing as well in both ears.  The veteran 
reported that he had worn hearing aids for approximately 10 
years, and he had considerable difficulty functioning in a 
workplace environment, in particular when handling telephone 
calls.  He also reported a history of noise exposure during 
military service in his assignment with an infantry division, 
involving firing various types of weapons.  With regard to 
any history of occupational noise exposure, the veteran 
indicated that before service he had worked in a plant for 90 
days, and he did not feel that this was a very loud 
environment; after service, he had worked at that same plant 
for 15 years, and since 1991 had worked at a television 
station.  He also noted with respect to any recreational 
noise exposure, that he used to hunt, though not in recent 
years, and that he had not worn any noise protection.  The 
veteran described his tinnitus condition as longstanding, and 
stated that it involved both ears, and was a condition that 
constantly affected him.  
On physical examination, an otoscoptic examination was clear 
in both ears.  An audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
75
LEFT
40
70
75
75
70

Speech audiometry revealed speech recognition ability scores 
of 58 and 55 percent in the right ear, and of 60 and 55 
percent in the left ear.

The examiner indicated with regard to a diagnosis, that the 
behavioral responses obtained indicated a moderately severe 
to severe sensorineural hearing loss in the right ear, and a 
moderate to severe sensorineural hearing loss in the left 
ear; the audiologist noted that these thresholds were felt to 
be elevated, but did correspond to a hearing loss disability 
for VA purposes.  Also noted was that the veteran's report of 
tinnitus was credible.  The examiner further indicated that 
in view of the veteran's separation examination report that 
showed normal hearing in both ears and the absence of any 
complaints of hearing loss or tinnitus, it was her opinion 
that the veteran's hearing loss was not the result of 
military duties.   

The report of an examination conducted that same month by a 
VA physician reflects the veteran's reported history that he 
had no problems with his nose and sinuses while in service, 
but that he had significant occupational noise exposure 
during service due to time spent on a firing range.  He 
stated that he now had problems communicating with others and 
understanding telephone conversations, and that he also had 
constant tinnitus.  The examiner noted with respect to the 
veteran's medical history, that his entrance and separation 
audiograms were both normal.  Also noted was that the veteran 
had a series of post-service audiograms from the private 
sector beginning in 1994 that showed sloping hearing loss in 
the higher frequencies, and that over several years he had 
experienced a gradual decline in hearing extending into the 
lower frequencies.  The examiner observed that a private 
otolaryngologist treating the veteran had expressed the 
viewpoint that the veteran's hearing loss was related to 
military service.  It was further noted that while the 
veteran had some noise exposure after leaving the service, he 
had been extremely careful since then to avoid noise 
exposure.  

A physical examination revealed that the veteran had some 
receptive problems, especially without his hearing aids, and 
that hearing aids were not a complete resolution.  Even when 
speaking directly into the veteran's ear, his discriminations 
did not improve significantly in spite of the decibel level 
delivered.  The ears bilaterally were normal as to the 
auricles, canals, drumheads, middle ears, and mastoids.  The 
right ear canal was slightly smaller than the left, but was 
still within normal limits.  The examiner indicated that he 
had reviewed the audiometric findings from earlier that 
month, provided by a VA audiologist.  The impression was 
sensorineural hearing loss with poor discrimination, 
tinnitus, and an absence of problems with the nose and 
sinuses.

As regards the likely etiology of the veteran's diagnosed 
conditions, the examiner noted that  this was "a difficult 
call," as the veteran did not have on any of his in-service 
audiograms the characteristic 4000 Hertz-cycle-per-second 
notch normally associated with noise trauma.  The examiner 
further noted that, as the years progressed, the veteran's 
hearing loss had spread to involve the remainder of his 
frequencies, and had gotten progressively worse.  The 
examiner indicated that by the veteran's history, he should 
have had noise-induced hearing loss, and thus he found it 
difficult to reconcile the veteran's hearing curve with his 
history.  The physician noted that in any event, each 
temporary hearing threshold shift in a patient generally 
damaged some hair cells irreparably, so that the cochlear 
reserve would be compromised even after the temporary 
threshold shift resolved back to normal.  According to the 
examiner, the veteran described these temporary shifts very 
well, and he believed it was likely that the veteran had used 
up almost all of his cochlear reserve while he was in the 
service, and thus, each additional acoustic trauma after that 
caused discrete decrements in his hearing from which he could 
not recover.  The physician also indicated that the veteran's 
tinnitus was part and parcel of his hearing loss; he further 
noted that he had reviewed the entire claims file, including 
the veteran's documented history, and had also considered the 
veteran's anecdotal information.  The examiner concluded 
that, in his opinion, it was more likely than not that the 
veteran's current hearing loss in both ears was "aggravated 
by his service," and also that the veteran's tinnitus was a 
result of the hearing loss that was "aggravated by his 
service."

An April 2005 medical opinion from another VA audiologist, 
initially notes that this treatment provider had the 
opportunity to review the veteran's claims file.  It was 
noted that the veteran's separation and enlistment audiograms 
each had revealed normal puretone thresholds in both ears.  
Also noted was that serial employment audiograms conducted 
since discharge from service documented normal hearing 
through 1981, at which time the veteran's hearing loss was 
noted as mild.  The audiologist concluded that the available 
evidence did not support the veteran's claim, and that it was 
her opinion that the veteran's hearing loss was not the 
result of military noise exposure.     

In a May 2005 medical opinion, the same physician that 
conducted the September 2004 examination, noted that he had 
again reviewed the veteran's claims file.  The physician 
indicated that he was a board certified otolaryngologist, and 
that one of his areas of expertise was tinnitus.  He then 
noted that in the prior examination report, he had expressed 
the conclusion that the veteran's cochlear reserve had 
probably been damaged in a significant fashion while in 
service, so that additional subsequent noise damage would 
have resulted in permanent hearing loss; he also noted his 
previous conclusion that the veteran's tinnitus was most 
likely related to his military history.  He further noted 
that tinnitus in most instances was generally a subjective 
symptom reported by a patient which current technology did 
not permit confirmation of with objective measurements, and 
that therefore his diagnosis of tinnitus in the veteran was 
based purely on his history.   

The examiner then indicated that based on a review of the 
pertinent medical records, the veteran's separation audiogram 
showed normal hearing at the time he was discharged from 
service.  His subsequent hearing losses also did not show a 
4000 Hertz cycle per second notch that was normally 
associated with noise-inducted hearing loss.  However, the 
examiner noted, in his prior discussion he had indicated that 
he felt noise trauma sustained during service had predisposed 
the veteran to additional hearing loss, and that remained his 
conclusion.
III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.        § 5107(b); see also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In the present case, the veteran's service medical records do 
not establish any in-service hearing loss.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (nowhere do VA regulations provide that a claimant 
must establish service connection through medical records 
alone).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection for both bilateral hearing loss, and 
tinnitus, are met.   

Initially, the Board notes that the report of a September 
2004 VA examination conducted by an audiologist, includes 
audiometric findings that clearly establish a bilateral 
hearing loss disability sufficient to meet the criteria of 38 
C.F.R. § 3.385, and a diagnosis of tinnitus.  An examination 
report dated that same month, from an otolaryngologist, notes 
that in addition to the veteran's sensorineural hearing loss 
(as shown by the above audiometric test results), the veteran 
had tinnitus.  Hence, there is competent evidence of record 
indicating that the veteran currently has both a bilateral 
hearing loss disability and tinnitus.  

The Board also finds that, resolving all reasonable doubt in 
the veteran's favor, the record presents a medically sound 
basis for attributing each of the currently claimed 
disabilities to the veteran's active military service.  

In this regard, the veteran has contended (in numerous 
statements, and through his reported history on VA 
examinations) that he experienced excessive noise exposure in 
service due to having routinely spent hours at a time at the 
firing range, as well as participating in training exercises, 
that required firing several different types of light 
weapons, without adequate hearing protection.  He has further 
alleged that his ears would often ring for up to 3 days after 
having utilized the firing range, and that during service he 
had significant hearing problems.  Given that the veteran's      
DD-214 reflects a military occupational specialty as a light 
weapons infantryman and a duty assignment at the time of 
separation with an infantry unit, in addition to his receipt 
of the sharpshooter M-14 badge, it is conceivable that the 
veteran had exposure to excessive loud noise due to proximity 
to the firing of light weapons, as he has alleged.  Thus, the 
Board finds the veteran's assertions as to noise exposure 
during service to be credible.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).   

Significantly, moreover, the Board finds that the 
preponderance of the competent and probative evidence 
addressing the matter of a medical relationship between each 
of the currently claimed disabilities and military service, 
is supportive of the claims on appeal.  In one such opinion 
on the question of nexus, a private physician in November 
2003 provided a statement that the veteran's present hearing 
problem (the exact hearing-related conditions diagnosed were 
not specified) was as likely as not caused by in-service 
exposure to gunfire.  Thereafter, a September 2004 VA 
audiologist indicated following audiological testing, that 
considering the veteran's separation examination showing 
normal hearing in both ears and no complaints of hearing loss 
or tinnitus, it was her opinion that the veteran's hearing 
loss was not the result of his military duties.  In April 
2005, another VA audiologist offered a similar opinion, after 
reviewing the claims file, that present hearing loss was not 
service-related.  

However, a September 2004 VA physician has expressed an 
opinion in accordance with that of the veteran's private 
physician, that hearing loss and tinnitus are most likely 
related to service, on the basis of what he characterized as 
noise trauma involving damage to the cochlear reserve that 
predisposed the veteran to future hearing loss and tinnitus, 
even in the absence of documentation of such problems in 
service.  This physician reiterated his conclusion in a May 
2005 supplemental opinion (also providing clarification that 
his prior opinion had identified a link between present 
disabilities and service, on the basis of incurrence in 
service, and not aggravation, notwithstanding the terminology 
then used).  He also indicated that he was a certified 
otolaryngologist with areas of expertise that included 
tinnitus.     

The Board finds the opinion of the September 2004 VA 
physician most probative regarding the question of a medical 
nexus.  While the September 2004 and April 2005 audiologists 
each had the opportunity to review recent audiometric test 
results and the veteran's documented medical history in 
providing their respective conclusions (although the latter 
audiologist did not address to any extent the etiology of 
tinnitus), the September 2004 physician's opinion is based 
upon a comprehensive physical examination of the ears, nose 
and sinuses-in addition to the veteran's documented history 
and assertions-and, perhaps most significantly, reflects the 
conclusion of an otolaryngologist (with the background as 
stated in the diagnosis and treatment of tinnitus), a 
physician in the area of medical expertise pertinent to the 
issues on appeal.  The Board also notes that the VA 
physician's opinion that the claimed disabilities are 
service-related is substantiated by the similar conclusion of 
the veteran's November 2003 private physician, who has 
treated the veteran for more than 10 years for hearing loss 
and tinnitus.  As such, the September 2004 physician's 
opinion is the most persuasive on the question of nexus, and 
hence, entitled to more weight on this matter.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  
	
In summary, in the present appeal, the Board finds that the 
record includes competent evidence that the veteran currently 
has bilateral hearing loss recognized as a disability for VA 
purposes, and tinnitus; likely in-service noise exposure; and 
competent and probative evidence that tends to indicate the 
existence of a relationship between each disability and such 
noise exposure.  On this record, and with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board finds that the criteria for service connection 
for bilateral hearing loss, and for tinnitus, are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


